PER CURIAM.
The state appeals the trial court’s dismissal of the charges of trafficking in cocaine and conspiracy to traffic in cocaine against appellees Alejandro Mendiola and Giovanna Castillo. Castillo was brought into a drug deal by a confidential informant. Mendiola was subsequently brought into the deal by Castillo.
Based on Hunter v. State, 586 So.2d 319, 322 (Fla.1991), we reverse the trial court’s ruling as to Mendiola. However, we affirm the trial court’s dismissal of Castillo’s charges because the trial court’s findings amount to entrapment as a matter of law. Id. See also State v. Evans, 597 So.2d 813 (Fla. 2d DCA), rev. denied, 601 So.2d 553 (1992).
*613ANSTEAD and WARNER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.